STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re A. B. YORK, Minor.                                            March 23, 2017

                                                                    No. 333672
                                                                    Oakland Circuit Court
                                                                    Family Division
                                                                    LC No. 2015-831013-NA


Before: STEPHENS, P.J., and SERVITTO and SHAPIRO, JJ.

PER CURIAM.

       Respondent, W. York III, appeals as of right the trial court’s order terminating his
parental rights to the minor child under MCL 712A.19b(3)(g), (j), and (k)(iii). We conditionally
reverse and remand for further proceedings.

                              I. INDIAN CHILD WELFARE ACT

        Respondent asserted below that the child was eligible for membership in the Cherokee
Indian tribe. On appeal, respondent challenges the circuit court’s provision of the notice required
by the Indian Child Welfare Act (ICWA), 25 USC 1912(a). Respondent argues that this statute
required petitioner to provide the relevant Cherokee tribe with notice of both the original and
amended petitions seeking jurisdiction over the minor child.1 Respondent complains that the
circuit court violated 25 USC 1912(a), which provides:

               In any involuntary proceeding in a State court, where the court knows or
       has reason to know that an Indian child is involved, the party seeking the foster
       care placement of, or termination of parental rights to, an Indian child shall notify
       the parent or Indian custodian and the Indian child’s tribe, by registered mail
       with return receipt requested, of the pending proceedings and of their right of
       intervention. If the identity or location of the parent or Indian custodian and the
       tribe cannot be determined, such notice shall be given to the Secretary in like
       manner, who shall have fifteen days after receipt to provide the requisite notice to
       the parent or Indian custodian and the tribe. [Emphasis added.]


1
  We generally consider de novo legal issues, like those “involving the application and
interpretation of [the] ICWA.” In re Morris, 491 Mich. 81, 97; 815 NW2d 62 (2012). We review
for clear error “[a]ny underlying factual findings.” In re Johnson, 305 Mich. App. 328, 331; 852
NW2d 224 (2014).

                                                -1-
To establish compliance with this notice provision, the circuit court

       must maintain a documentary record including, at minimum, (1) the original or a
       copy of each actual notice personally served or sent via registered mail pursuant
       to 25 USC 1912(a), and (2) the original or a legible copy of the return receipt or
       other proof of service showing delivery of the notice. . . . [T]he proper remedy
       for an ICWA-notice violation is to conditionally reverse the trial court and
       remand for resolution of the ICWA-notice issue. [In re Johnson, 305 Mich. App.
328, 331-332; 852 NW2d 224 (2014).]

        At a preliminary hearing on April 23, 2015, both the child’s attorney and the caseworker,
Katherine Oren, informed the court that respondent had asserted that the child was eligible for
membership in the Native-American Cherokee tribe. The circuit court adjourned the hearing to
determine whether the child had Native-American heritage. At a hearing on June 8, 2015, the
circuit court stated that responses had been received from different facets of the Cherokee
Nations, but the court was still waiting for a response from the Eastern Band of Cherokee tribe.
The caseworker reported that she had received a response from the Eastern Band of Cherokee,
which, like the other two Cherokee tribes, had declined to intervene.

        At a hearing on July 15, 2015, the caseworker stated that she had “not received a letter
back from the[]” Eastern Band of Cherokee Indians, but she had received “a green [notice] card
indicating that they received it in April” 2015. Petitioner’s counsel reported that she had “copies
of all of the green cards and also all of the letters that we’ve received back from all the tribes
except for the Eastern Band, as well as . . . what the Department has sent out.” On August 31,
2015, petitioner’s counsel provided the circuit court with the “last letter from the Eastern Band of
Cherokee Indians . . . indicating that [the child] is not . . . eligible to register as a member of this
tribe,” and the “tribe is not intervening.”

        Respondent acknowledges that petitioner and the circuit court properly served notice of
this child protective proceeding on the Cherokee tribes that respondent identified as potentially
interested in the child and served notice of the potential tribal right to intervene. Respondent
complains, however, that the circuit court erred by failing to notify the tribes of petitioner’s filing
of an amended petition. Respondent identifies no authority specifically requiring the circuit
court to re-notify tribes of an amended petition for permanent custody, and the statutory
language does not support respondent’s argument. The statute provides that where the court has
reason to know that an Indian child may be involved, the petitioner is only required to notify the
child’s tribe “of the pending proceedings and of their right of intervention.” 25 USC 1912(a).
The statute does not require notice of each petition filed in a proceeding.

        However, our review of the record fails to disclose any documentary evidence of tribal
notices, proofs of service, or tribal refusals to intervene.2 Accordingly, the existing record does

2
  Petitioner repeatedly asserts that its review of the legal file revealed “a copy of the DHS-120
Form, Notice of Proceedings Concerning North American Indian Child, that Petitioner sent to
the three Cherokee tribes and the green registered mail return receipt cards, as well as the three
responses received by these tribes.” The record received by this Court does not contain any of
this documentation in the file.

                                                  -2-
not allow this Court to determine whether the circuit court properly served the notice mandated
by 25 USC 1912(a). In re Johnson, 305 Mich. App. at 331-332. Because the record contains
none of the requisite documentation that the circuit court allegedly served on three Cherokee
tribes, and because we conclude in sections II and III of this opinion that the circuit court
otherwise properly terminated respondent’s parental rights, we conditionally reverse the order of
termination and remand for further proceedings. See In re Morris, 491 Mich. 81, 112, 122-123;
815 NW2d 62 (2012). On remand, the circuit court shall determine that notice was properly
made to the appropriate entities. If the circuit court determines that notice was properly made to
the appropriate entities and that the ICWA does not apply because the child does not qualify as
an Indian child or because the properly noticed tribes declined intervention or did not timely
respond upon proper notice, the circuit court’s termination order shall be reinstated. Id. at 123.
If, however, the circuit court determines that the ICWA does apply, the circuit court’s
termination order shall be vacated and all proceedings must begin anew in accordance with the
procedural and substantive requirements of the ICWA.

                      II. STATUTORY GROUNDS FOR TERMINATION

       Respondent argues that the circuit court erred in finding that grounds for termination
were established under MCL 712A.19b(3)(g), (j), and (k)(iii). We disagree.3

                                     A. MCL 712A.19b(3)(g)

         Pursuant to MCL 712A.19b(3)(g), a circuit court can terminate a respondent’s parental
rights “if the court finds, by clear and convincing evidence,” that “[t]he parent, without regard to
intent, fails to provide proper care or custody for the child and there is no reasonable expectation
that the parent will be able to provide proper care and custody within a reasonable time
considering the child’s age.” Contrary to respondent’s contention, clear and convincing evidence
established his failure to properly care for, protect, and supervise the child, and it established the
unlikelihood that he will be able to improve his parenting skills within a reasonable period of
time. In re JK, 468 Mich. 202, 213-214; 661 NW2d 216 (2003).

       The mother and respondent testified that they had provided most of the child’s care and
supervision. But the child generally spent a day each weekend with the maternal grandparents
and the paternal grandmother. The mother usually cared for the child during the daytime hours
when respondent slept and the evening hours when respondent worked.


3
  The petitioner bears the burden of proving a statutory ground for termination by clear and
convincing evidence. MCL 712A.19b(3); In re Trejo, 462 Mich. 341, 350; 612 NW2d 407
(2000). We review the trial court’s findings regarding the existence of a statutory ground for
termination for clear error. In re Trejo, 462 Mich. at 356-357. A decision qualifies as clearly
erroneous when, “although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been made.” In re JK,
468 Mich. 202, 209-210; 661 NW2d 216 (2003). Clear error signifies a decision that strikes this
Court as more than just maybe or probably wrong. In re Trejo, 462 Mich. at 356. We “give
deference to the trial court’s special opportunity to judge the credibility of the witnesses.” In re
HRC, 286 Mich. App. 444, 459; 781 NW2d 105 (2009).

                                                 -3-
        On the evening of April 3, 2015, the child, respondent, the mother, and the grandparents
colored Easter eggs. Respondent and the mother left the child in the custody of the maternal
grandparents, and the child then was behaving normally. On April 4, 2015, the child’s mother
was sleeping in a bedroom when the maternal grandparents returned the child to the home he
shared with respondent and the mother at approximately 10:00 a.m. The mother testified that she
heard her parents drop the child off, and the child was crying the whole time. The mother went
back to sleep and woke up and the child was still screaming. Respondent was changing the
child’s diaper as the child continued to scream. The mother laid back down because she thought
the child was teething. The mother awoke again when respondent brought the child into the
bedroom. Respondent explained that he had to perform cardiopulmonary resuscitation (CPR) on
the child, who was awake in respondent’s arms. The mother then saw the child “start to go
limp,” so respondent again performed CPR to the child, and the mother called 911. Later,
respondent told the mother that the child had been screaming, respondent placed the child in a
swing, respondent went to cook breakfast, respondent “heard gurgling, because [the child] had
abruptly stopped crying, and” respondent took the child to show the mother that he was not
breathing.

        Respondent testified that the child began crying between 10:30 and 11:00 a.m.,
respondent changed the child’s diaper, the child stopped crying, the child began crying again,
and respondent fed the child. Respondent put the child in a small chair or swing, the child
started crying again, the child stopped crying as respondent approached, and respondent noticed
that the child’s arms appeared limp. Because the child was not breathing, respondent placed him
on the living room floor and administered CPR on the child, and respondent noticed that the
child had resumed breathing. Respondent took the child into the mother’s bedroom and awoke
her, the child again appeared limp, respondent again performed CPR on the child, and the mother
called 911. Respondent denied doing anything to contribute to the child’s traumatic injuries.

       The maternal grandfather testified that on the morning of April 4, 2015, the child seemed
normal and content when he awoke, ate, and interacted with the grandfather. When the
grandfather dropped off the child at respondent’s home at approximately 10:30 a.m. on April 4,
2015, the child was happy and behaving normally.

        Dr. Marcus DeGraw, an expert in child abuse pediatrics, reviewed the child’s medical
records and opined that the child suffered physical abuse in April 2015. The records revealed no
preexisting medical basis for an injury that could potentially have explained the extensive, life-
threatening injuries the child experienced in April 2015, which required “life-saving medical
intervention.” After the child’s hospitalization in April 2015, respondent’s and the mother’s
attorneys suggested that “the [maternal] grandma possibly fell while holding the child about a
week” before he went to the hospital, respondent possibly fell while holding the child, and a crib
possibly “semi-collapsed with the child in it.” However, Dr. DeGraw denied that any of the
suggested explanations could have caused the injuries that the child suffered, including “acute
bleeding inside his head, intracranial bleeding, both subdural and subarachnoid . . . bleeding,
and . . . extensive retinal hemorrhaging in both eyes.” Dr. DeGraw testified that the extensive
hemorrhaging in the child’s skull and retinas only could have resulted from “severe head trauma,
possibly with shaking, certainly with repetitive . . . either acceleration, deceleration, like with
shaking or repetitive blunt force trauma.” The child’s extensive injuries most likely derived
from physical abuse of the child that was inflicted within a few hours and one or two days of the


                                                -4-
child’s admission to the hospital. The circuit court properly deemed Dr. DeGraw’s testimony
credible and relied on his expert testimony in its entirety. In re HRC, 286 Mich. App. 446, 459;
781 NW2d 105 (2009).

        John Nagy, a detective with the Oakland County Sheriff’s Department, and Katherine
Oren, the Children’s Protective Services (CPS) worker, testified that they saw bruising on the
child’s left shoulder, lower left back, middle chest, and abdomen when they saw the child at the
hospital on April 4, 2015. Nagy interviewed respondent and the mother, who agreed that
respondent was the last person alone with the child. Respondent submitted to a drug screen on
April 4, 2015, which tested positive for marijuana.

        Clear and convincing evidence supported that respondent failed to provide proper care for
the child. MCL 712A.19b(3)(g). The evidence agreed that the child appeared normal when he
arrived in respondent’s custody on the morning of April 4, 2015. The evidence also agreed that
while in respondent’s sole custody, the child suffered grave physical injuries that required life-
saving medical treatment. Clear and convincing evidence also proved the unlikelihood that
respondent might rectify his parental shortcomings within a reasonable time in light of the
child’s age. In re LE, 278 Mich. App. 1, 28; 747 NW2d 883 (2008); In re Dahms, 187 Mich. App.
644, 648; 468 NW2d 315 (1991). The record showed that respondent consistently denied
injuring the child on April 4, 2015. The grave nature of the child’s injuries and respondent’s
consistent refusal to accept responsibility for the child’s injuries clearly and convincingly
established the unlikelihood that he would improve his parenting abilities within a reasonable
time in light of the child’s very young age. In re LE, 278 Mich. App. at 28; In re Dahms, 187
Mich. App. at 648.

                                     B. MCL 712A.19b(3)(j).

        A circuit court also can terminate parental rights if the record clearly and convincingly
establishes that “[t]here is a reasonable likelihood, based on the conduct or capacity of the child’s
parent, that the child will be harmed if he or she is returned to the home of the parent.” MCL
712A.19b(3)(j). The record clearly and convincingly established that the event precipitating the
child protective proceeding involved respondent’s infliction of physical injuries to the child,
which required that the child receive life-saving treatment. The record also clearly and
convincingly proved that respondent consistently failed to accept responsibility for causing the
child’s severe injuries. We detect no clear error in the circuit court’s conclusion that clear and
convincing evidence established the likelihood that the child remained at risk of harm in
respondent’s care. See In re Hudson, 294 Mich. App. 261, 268; 817 NW2d 115 (2011).

                                   C. MCL 712A.19b(3)(k)(iii)

        The record also supports the trial court’s termination of respondent’s parental rights
pursuant to MCL 712A.19b(3)(k)(iii), which authorizes termination if a “parent abused the child
or a sibling of the child and the abuse included . . . [b]attering, torture, or other severe physical
abuse.” Dr. DeGraw testified that the child suffered “acute bleeding inside his head, intracranial
bleeding, both subdural and subarachnoid . . . bleeding, and . . . extensive retinal hemorrhaging
in both eyes,” which required live-saving measures to revive the child. The extensive
hemorrhaging in the child’s skull and retinas only could have resulted from “severe head trauma,


                                                -5-
possibly with shaking, certainly with repetitive . . . either acceleration, deceleration, like with
shaking or repetitive blunt force trauma.” We conclude that the repetitive blunt force trauma or
shaking the child endured qualifies as “severe physical injury” under MCL 712A.19b(3)(k)(iii).
See In re England, 314 Mich. App. 245, 254; 887 NW2d 10 (2016). The testimony of respondent,
the mother, and the maternal grandfather agreed that only respondent had access to the child
when his injuries likely occurred.

                                     III. BEST INTERESTS

       Respondent also argues that the circuit court erred in analyzing the child’s best interests.
Respondent contends that the court failed to consider that the child was in relative placement
with his mother and also erred by ignoring the best-interest factors in MCL 722.23, MCL 710.22,
and guidelines issued by the Michigan Supreme Court regarding potential best-interest factors.
We disagree.

       Once the petitioner has established a statutory ground for termination, the circuit court
must order termination of parental rights if a preponderance of the evidence establishes that
“termination of parental rights is in the child’s best interests.” MCL 712A.19b(5); In re
Gonzales/Martinez, 310 Mich. App. 426, 434; 871 NW2d 868 (2015).4 In In re White, 303 Mich
App 701, 713; 846 NW2d 61 (2014), this Court summarized:

               The trial court should weigh all the evidence available to determine the
       children’s best interests. To determine whether termination of parental rights is in
       a child’s best interests, the court should consider a wide variety of factors that
       may include the child’s bond to the parent, the parent’s parenting ability, the
       child’s need for permanency, stability and finality, and the advantages of a foster
       home over the parent’s home. The trial court may also consider a parent’s history
       of domestic violence, the parent’s compliance with his or her case service plan,
       the parent’s visitation history with the child, the children’s well-being while in
       care, and the possibility of adoption. [Citation and quotation marks omitted.]

         The circuit court did not clearly err in finding that a preponderance of the evidence
showed that termination of respondent’s parental rights served the child’s best interests. Oren
testified that a minimal bond existed between the child and respondent, who last saw each other
in early April 2015. A psychologist testified that a March 1, 2016 psychological evaluation of
respondent revealed that he continued to deny having shaken the child “in any way or that he did
anything inappropriate with the baby,” which contravened the medical findings regarding the
child’s injuries. The psychologist and Oren recommended against the child’s placement with
respondent because the circumstances “when the injuries occurred to the child . . . are still
present today,” and they would place “the child at risk of further injury.” Oren testified that in
January 2016, the child had returned to the mother’s sole custody and had no “special health care
needs.” The child had spent most of his life in temporary care between April 2015 and January
2016, and required permanency and stability. Respondent testified that he had no income at the
time of the best-interest hearing. He admitted that he was facing criminal charges for causing the

4
 We review for clear error a circuit court’s decision to terminate parental rights, including its
evaluation of a child’s best interests. MCR 3.977(K); In re Trejo, 462 Mich. at 356-357.

                                                 -6-
child’s injuries, and the criminal case was then pending. The record supports the circuit court’s
weighing of the relevant best-interest factors and its conclusion that termination of respondent’s
parental rights served the child’s best interests. In re White, 303 Mich. App. at 713.

        We reject respondent’s argument that the circuit court erred by failing to consider the
child’s relative placement with his mother. A “child’s placement with relatives weighs against
termination under MCL 712A.19a(6)(a), which expressly establishes that, although grounds
allowing the initiation of termination proceedings are present, initiation of termination
proceedings is not required when the children are ‘being cared for by relatives.’ ” In re Mason,
486 Mich. 142, 164; 782 NW2d 747 (2010). In MCL 712A.13a(1)(j), the Legislature defined
“relative” as including the following:

               “Relative” means an individual who is at least 18 years of age and related
       to the child by blood, marriage, or adoption, as grandparent, great-grandparent,
       great-great-grandparent, aunt or uncle, great-aunt or great-uncle, great-great-
       aunt or great-great-uncle, sibling, stepsibling, nephew or niece, first cousin or
       first cousin once removed, and the spouse of any of the above, even after the
       marriage has ended by death or divorce. A stepparent, ex-stepparent, or the
       parent who shares custody of a half-sibling shall be considered a relative for the
       purpose of placement . . . . [Emphasis added.]

Respondent’s argument ignores that the child’s mother does not come within the definition of
“relative” in MCL 712A.13(1)(j). Thus, the circuit court was not required to address the child’s
placement with the mother.

        Contrary to respondent’s arguments, the circuit court also was not required to address the
best-interest factors in MCL 722.23, MCL 710.22(g), or a list published by the Michigan
Supreme Court Administrative Office (SCAO), entitled Child’s Best Interests in Termination of
Parental Rights Proceedings, dated August 22, 2013. With respect to the best-interest factors in
MCL 722.23, this Court in In re JS & SM, 231 Mich. App. 92, 102; 585 NW2d 326 (1998),
overruled in part on other grounds in In re Trejo, 462 Mich. 341, 353 n 10, recognized that in
“determining whether a parent has shown that termination of parental rights is not in the ‘best
interests’ of a child under MCL 712A.19b(5), a [circuit] court is not bound to make findings with
regard to the best interests factors of the Child Custody Act, MCL 722.23.” Concerning MCL
710.22(g), it plainly identifies best-interest factors in adoption actions, not in the context of child
protective proceedings. Respondent identifies no authority holding that the best-interest factors
in MCL 710.22(g) apply to the analysis of a child’s best interests under MCL 712A.19b(5), or, to
the extent that some of those factors may be applicable, that a court is required to consider them.
Bronson Methodist Hosp v Mich Assigned Claims Facility, 298 Mich. App. 192, 199; 826 NW2d
197 (2012). Lastly regarding the SCAO memorandum, respondent also fails to identify any
authority suggesting that the memorandum has the force of law that a circuit court is bound to
follow. Id. As respondent acknowledges, the memorandum “provided additional factors the trial
court may consider in regards to best interests.” The word “may” signals that the circuit court
need not have applied the factors in the SCAO memorandum. See Manuel v Gill, 481 Mich. 637,
647; 753 NW2d 48 (2008) (citations and quotations omitted) (observing that “the term ‘may’ is
permissive, as opposed to the term ‘shall,’ which is considered mandatory”).



                                                 -7-
       In sum, the circuit court did not clearly err in finding that termination of respondent’s
parental rights was in the child’s best interests.

        We conditionally reverse the circuit court’s order terminating respondent’s parental rights
and remand for the circuit court to substantiate that the relevant Cherokee tribes received proper
notice under 25 USC 1912(a). We retain jurisdiction.



                                                            /s/ Cynthia Diane Stephens
                                                            /s/ Deborah A. Servitto
                                                            /s/ Douglas B. Shapiro




                                                -8-
                              Court of Appeals, State of Michigan

                                                ORDER
                                                                              Cynthia Diane Stephens
In re A. B. York Minor                                                          Presiding Judge

Docket No.     333672                                                         Deborah A. Servitto

LC No.         2015-831013-NA                                                 Douglas B. Shapiro
                                                                                Judges


               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court. We retain jurisdiction.

                Proceedings on remand in this matter shall commence within 42 days of the date of the
Clerk’s certification of this order, and they shall be given priority on remand until they are concluded.
As stated in the accompanying opinion, the order terminating respondent’s parental rights to A. B. is
conditionally reversed and remanded to the trial court for resolution of the notice requirements of the
Indian Child Welfare Act (ICWA), 25 USC 1901 et seq. The proceedings on remand are limited to this
issue.

              The parties shall promptly file with this Court a copy of all papers filed on remand.
Within seven days after entry, appellant shall file with this Court copies of all orders entered on remand.

               The transcript of all proceedings on remand shall be prepared and filed within 21 days
after completion of the proceedings. Upon receipt, appellant shall provide a copy of the transcript(s) to
the Court.



                                                           /s/ Cynthia Diane Stephens




                                March 23, 2017